Citation Nr: 0433887	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  04-03 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC)
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the hands and feet, claimed as secondary to exposure to 
herbicides in service.  

2.  Entitlement to service connection for an innocently 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD) and paranoid schizophrenia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the ROIC.  

The issue of service connection for an acquired psychiatric 
disorder is addressed in the REMAND portion of this document 
and is being remanded to the ROIC via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to support his claim for service connection for a skin 
disorder as a result of herbicide exposure, and of whose 
responsibility-his or VA's, it is for obtaining this 
supporting evidence, and all evidence relevant to this claim 
has been obtained.  

2.  The veteran is not shown to have served in the Republic 
of Vietnam or otherwise to have had exposure to Agent Orange.  

3.  The veteran's tinea pedis and tinea mannum were first 
diagnosed many years after service.  

4.  The currently demonstrated tinea pedis and tinea mannum 
are not shown to be due to any event or incident of active 
service, including the claimed exposure to Agent Orange.  



CONCLUSION OF LAW

The veteran's skin disability of the hands and feet are due 
to disease or injury that was incurred in or aggravated by 
service; not may it be presumed to have been due to Agent 
Orange exposure in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.126(a), 
3.156(a), 3.303, 3.307, 3.309 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in November 2001 
in which the ROIC advised the veteran of the type of evidence 
necessary to substantiate his claims for service connection.  

In this letter, the ROIC also advised the veteran of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The veteran was also advised to identify any 
additional evidence that he believes may be relevant to his 
claims and what VA would do to assist him in the development 
of his claims.  

With respect to the issues other than the claim for service 
connection for a skin disorder, the Board further finds that 
all obtainable evidence identified by the veteran has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran is apprising him as to the evidence 
needed, and in obtaining evidence pertinent to that claim.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  


II.  Analysis

The veteran is seeking service connection for a skin 
disorder.  He asserts that he developed a skin disorder as a 
result of exposure to herbicides during service.  Although 
the veteran has not contended that he was physically present 
in Vietnam, he has asserted that he was around canisters and 
trucks that had previously been exposed to Agent Orange in 
Vietnam when he was serving in Okinawa.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, a veteran who served in the Republic of Vietnam during 
the Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Prior law required that the veteran have 
a disease listed at 38 C.F.R. § 3.309(e), in addition to 
proof of Vietnam service, before exposure there was presumed.  
So the change eliminating this requirement reversed the Court 
of Appeals for Veterans Claims (Court's) decision in McCartt 
v. West, 12 Vet. App. 164 (1999).  See, too, 38 U.S.C.A. § 
1116.  

The diseases listed at 38 C.F.R. § 3.309(e) shall, in turn, 
be presumptively service connected if this requirement is 
met, even though there is no record of such disease during 
service.  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii). The 
Vietnam era is defined as the period beginning on February 
28, 1961, and ending on May 7, 1975. 38 C.F.R. § 3.2(f).  

In this particular case, however, the Board finds that 
presumptive service connection based on herbicide exposure is 
not warranted because he does not have one of the specific 
diseases listed in 38 C.F.R. § 3.309(e).  

Furthermore, the evidence of record does not establish the 
veteran had "service in the Republic of Vietnam" as defined 
by the applicable legal criteria.  In other words, he served 
during the Vietnam era, as evidenced by his dates of active 
duty, but he did not perform service in the Republic of 
Vietnam.  

The veteran maintains that he was exposed to Agent Orange 
when he was stationed in Okinawa from June 1967 to December 
1968.  This evidence, however, does not demonstrate that the 
veteran served in the Republic of Vietnam, so there is no 
presumption of exposure to Agent Orange or other herbicides.  

In addition, no competent evidence has been submitted to 
support his assertions that any current skin disability is 
due any event , including Agent Orange exposure, during 
service.  

And these regulations define rather specifically the area a 
veteran must have served in to be considered for presumptive 
service connection due to exposure to herbicide agents under 
38 C.F.R. § 3.307 and 3.309(e).  Unfortunately, the veteran 
did not serve in the area specified and, therefore, cannot be 
considered for presumptive service connection under these 
provisions.

However, that notwithstanding, even if, as here, a veteran is 
found not to be entitled to a regulatory presumption of 
service connection, his claim still must be reviewed to 
determine if service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 
1994) (holding that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation).

Since presumptive service connection for residuals of 
herbicide exposure is not warranted, service connection can 
only be established with proof of actual direct causation 
(i.e., a medical opinion indicating the veteran's skin 
disorder is related to his period of service and, in 
particular, to Agent Orange exposure).  But there is no 
medical opinion substantiating this allegation, to support 
this alternative basis of prevailing.  

The veteran's VA treatment records show that he has received 
treatment for tinea pedis and tinea mannum.  However, the 
earliest record of this treatment does not appear until 2001, 
which was approximately thirty-three years following his 
separation from service.  At no time did a VA examiner 
indicate that his skin disorders were related to his military 
service, including exposure to herbicides.  

The only evidence in support of the veteran's claim is his 
own lay statements.  However, as the record does not show 
that he has the medical expertise or training to determine 
the etiology of his skin disorders, his statements are 
insufficient to prove his claim.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991) (laypersons are not competent to render 
medical opinions); see also 38 C.F.R. § 3.159(a)(2) 
(competency is an adjudicative determination).  

Thus, his lay statements are of little to no probative value, 
especially in light of the objective medical evidence that 
fails to show that his skin disorders bear any relationship 
whatsoever to his service in the military, including his 
claimed exposure to Agent Orange.  

So, for these reasons, the preponderance of the evidence is 
against the claim, meaning the benefit-of-the-doubt rule does 
not apply and the appeal must be denied.  38 C.F.R. § 3.102; 
see also Schoolman v. West, 12 Vet. App. 307, 311 (1999), 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  



ORDER

Service connection for a skin disorder of the hands and feet, 
as due to the exposure to herbicides is denied.  



REMAND

The veteran is also seeking service connection for acquired 
psychiatric disorder, which he has referred to at times as 
both PTSD and schizophrenia.  

The Board notes that, in a December 2003 letter, a VA 
physician explained that the veteran had been diagnosed with 
schizophrenia.  In discussing the veteran's symptomatology, 
the physician noted that the veteran was experiencing 
recurrent nightmares about his job in service and about 
seeing dead bodies in service.  

In light of this letter, the Board believes that a VA 
psychiatric examination is warranted in order to determine 
whether the claimed psychiatric disorder is related to 
military service.  

As noted, the veteran has also asserted that he suffers from 
PTSD related to his military service.  For this reason, the 
Board believes that the veteran should be provided with 
another opportunity to submit evidence of the in-service 
stressors that he believed led to PTSD.  

Accordingly, this case is REMANDED for the following actions:  

1.  The ROIC should contact the veteran 
and request that he identify any 
additional VA and non-VA health care 
providers that have treated him since 
service for any psychiatric problems.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  The ROIC should issue a development 
letter asking the veteran to give a 
comprehensive statement regarding the 
circumstances surrounding his alleged 
stressors.  The veteran should be asked 
to be as specific as possible in 
providing a detailed description of the 
event, particularly with respect to 
dates, locations, and identifying 
information concerning any individuals 
involved in the assignments.  

3.  After a response is received from the 
veteran, the ROIC should prepare a letter 
asking the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information that 
might corroborate the veteran's alleged 
in- stressors.   The USASCRUR should be 
provided with copies of any personnel 
records obtained showing service dates, 
duties, and units of assignment.  The 
USASCRUR should also be provided a 
description of these alleged stressors 
identified by the veteran, as well as any 
other stressors he describes in response 
to the above request for information.  

4.  Regardless of any whether any of the 
stressors are corroborated, the veteran 
should be afforded a VA psychiatric 
examination to determine if he has any 
psychiatric disability, to specifically 
include PTSD and schizophrenia, that is 
related to or had its onset during 
service.  The claims folder must be made 
available to the examiner for review, and 
a notation to that effect should be 
indicated in the record.  All appropriate 
testing should be undertaken in 
connection with the examination, and all 
psychiatric disabilities found to be 
present should be diagnosed.  The 
examiner should opine whether it is at 
least as likely as not that any 
psychiatric disability found to be 
present, to specifically include PTSD and 
schizophrenia, is either related to or 
had its onset during service.  Both PTSD 
and schizophrenia must be either ruled in 
or excluded.  The examiner should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  If the examiner is 
unable to make any determination, she or 
he should so state and indicate the 
reasons.  The findings should be typed or 
otherwise recorded in a legible manner 
for review purposes.  If PTSD is 
diagnosed, the doctor should clearly 
identify the claimed events which are 
considered stressors supporting the 
diagnosis, and fully explain why the 
stressors are considered sufficient under 
DSM-IV.  

5.  Then the ROIC should readjudicate the 
issue on appeal. If any benefit sought on 
appeal remains denied, the ROIC should 
issue a Supplemental Statement of the 
Case, and the veteran and his 
representative should be afforded time in 
which to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



